Dissenting Opinion by
Mr. Justice Allen M. Stearns:
My dissent in this case relates exclusively to procedure. Plaintiff, appellant, desires to erect a gas station upon his premises. He applied to the Borough Council for a permit and it was refused. Appellant then filed a petition under the Uniform Declaratory Judgments Act of June 18, 1923 P. L. 840 sec. 1, 12 PS 831 — 846, seeking to have determined whether or not a gas station in that area was a nuisance per se. The court decided that it was, being in a residential neighborhood, and enjoined Council from ever thereafter issuing a permit therefor. There has been no change in the conditions in the neighborhood between the time of the refusal of the permit and the filing of the present petition for declaratory judgment. The Council acted adversely to the appellant when it refused a permit for the erection of the gas station. The appellant could then have proceeded with a mandamus to seek to oblige the Council to grant the permit. Instead of doing this appellant filed the present petition for declaratory judgment. I think the procedure is unavailable and, therefore, would reverse and dismiss the proceeding.
Mr. Justice Jones joins in this dissent.